DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,064,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of Independent Claim 1 of the current application is the same as Independent Claim 1 of the patent.  
Current Application:
Patent:
Rationale:
Claim 1:  A method for managing an embedded universal integrated circuit card (eUICC) installed in a terminal, wherein the method is implemented by the eUICC, and wherein the method comprises: receiving a first unlock message from the terminal, wherein the first unlock message carries identifier information of a profile and verification information of the profile, and wherein the identifier information identifies the profile installed in the terminal; performing verification according to the verification information; and unlocking the profile after the verification succeeds.

Claim 1:  A method for managing an embedded universal integrated circuit card (eUICC) installed in an electronic device, wherein the method comprises: receiving, by the electronic device from a network side device while an already installed profile of an operator is installed in the eUICC and is locked according to a policy rule, a first unlock message that instructs to unlock the already installed profile and that carries identifier information of the already installed profile and verification information; and sending, by the electronic device, a second unlock message to the eUICC, wherein the second unlock message carries the identifier information of the already installed profile and the verification information to prompt the eUICC to determine the already installed profile, perform verification according to the verification information, and unlock the already installed profile according to the policy rule after the verification succeeds, wherein first operations can be performed after the already installed profile is unlocked, and wherein the first operations comprise disabling the already installed profile, deleting the already installed profile, downloading a second profile of another operator, or enabling the second profile of the other operator.
The receiving, performing and unlocking steps of the current application are also discussed in the patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh, U.S. Publication No. 2016/0149903.
Regarding Claims 1, 8 and 15, Suh discloses a method for managing an 
embedded universal integrated circuit card (eUICC) (i.e., eSIM or eUICC; see paragraph [0060]) installed in a terminal (i.e., device 111; see figure 1), wherein the method is implemented by the eUICC, and wherein the method comprises:
receiving a first unlock message from the terminal (i.e., The eSIM requests to the SM for the profile and installs the profile at step 809. That is, the eSIM transmits the eSIM ID to the SM and receives the profile ID as discussed in paragraph [0265].  The request message is considered as an “unlock/enable” message because after the message is sent for the initial installing, the unlocking/enabling of the profile occurs), wherein the first unlock message carries identifier information of a profile (i.e., The eSIM sends the SM the eSIM ID, profile ID, and eSIM capability; see paragraph [0266]) and verification information of the profile (i.e., the eSIM capability denotes the capability necessary for generating the profile, i.e. security credential and security information; see paragraph [0266]);
performing verification according to the verification information (i.e., The authentication may be done through an authentication method with a security key of the eSIM and a public key of the SM or a certificate authority-assisted authentication method in which the certificate authority authenticates the certifications of the eSIM and SM; see paragraph [0268]); and
unlocking the profile after the verification succeeds (i.e., the profile manager makes a request to the profile installer for profile enablement at step 817. Afterward, the profile installer activates the profile at step 819; see paragraph [0269]).
Although, Suh fails to disclose wherein the identifier information identifies the profile installed in the terminal.  According to paragraph [0269] of Suh, after the profiles have been installed, the SM-SR instructs the profile manager to execute the command at step 815. For example, the SM-SR commands the profile manager to change the profile (case 4-1) or execute the legacy profile activation procedure (case 4-2).  This step would require some form of identification information for identifying which profile installed should be activated or enabled.  For example, whether it should be profile A or profile B depending on the case.  Therefore, Suh discloses wherein the identifier information identifies the profile installed in the terminal.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider this teaching of Suh for allowing a device to communicate using the eSIM and facilitating operator selection and change securely and managing the policy efficiently (see paragraph [0008] of Suh).
Regarding Claims 2, 9 and 16, Suh discloses further comprising: making a determination that the profile satisfies an unlock condition (i.e., Afterward, the profile manager makes a request to the profile installer for profile enablement at step 817. Afterward, the profile installer activates the profile at step 819; see paragraph [0269].  Therefore, a determination was made that the profile satisfies an unlock condition.  This determination could have been made at the authentication step described in paragraph [0268]); and unlocking the profile (i.e., the profile is activated/enabled; see paragraph [0269]) and setting a provisioning profile (PP) to an enabled state based on the determination (i.e., The profile may include a profile identifier (ID)…profile information indicating whether the profile is the operational profile or provisioning profile; see paragraph [0078].  According to paragraph [0121], the profile is comprised of an operational profile and a provisioning profile.).
Regarding Claims 3, 12 and 17, Suh discloses wherein before unlocking the profile, the method further comprises: sending a second unlock message to a profile download server by using the terminal, wherein the second unlock message carries the identifier information and the verification information, and wherein the second unlock message instructs the profile download server to confirm unlocking the profile; and receiving, by using the terminal in response to the second unlock message, unlock response information from the profile download server (as described above regarding claim 1, Suh discloses eSIM requests (in other words, unlock/enable message) to the SM for the profile and installs the profile at step 809. That is, the eSIM transmits the eSIM ID to the SM and receives the profile ID.  eSIM sends the SM the eSIM ID, profile ID, and eSIM capability. Here, the eSIM capability denotes the capability necessary for generating the profile, i.e. security credential and security information (see paragraphs [0265]-[0266]) The authentication may be done through an authentication method with a security key of the eSIM and a public key of the SM or a certificate authority-assisted authentication method in which the certificate authority authenticates the certifications of the eSIM and SM (see paragraph [0268]) the profile manager makes a request to the profile installer for profile enablement at step 817. Afterward, the profile installer activates the profile at step 819 (see paragraph [0269]).  Therefore, Suh can be considered as teaching a “second” unlock/enable message in cases where profiles should be changed as described in paragraph [0269]).
Regarding Claims 4, 10 and 18, Suh discloses wherein before unlocking the profile, the method further comprises performing mutual authentication with the profile download server by using the terminal (i.e., The eSIM and SM perform an authentication procedure at step 315. The authentication may be done through an authentication method with a security key of the eSIM and a public key of the SM or an authentication organization-assisted authentication method with the certifications of the eSIM and SM.; see paragraph [0084]).
Regarding Claims 6, 13 and 19, Suh discloses wherein after unlocking the profile, the method further comprises sending an unlock success confirmation message to the terminal (i.e., the profile installer activates the profile at step 819 and notifies the profile manager of the successful profile activation at step 821.; see paragraph [0269]).
Regarding Claims 7, 14 and 20, Suh discloses further comprising performing the verification according to locally stored verification information and the verification information (i.e., an authentication method with a security key of the eSIM and a public key of the SM or a certificate authority-assisted authentication method in which the certificate authority authenticates the certifications of the eSIM and SM; see paragraph [0268]).
	
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Park et al. (Park), U.S. Publication No. 2018/0131699.
Regarding Claims 5 and 11, Suh discloses the method and apparatus as 
described above.  Suh fails to disclose further comprising: receiving a request for an eUICC challenge from the profile download server through a local profile assistant (LPA); and sending a response message to the profile download server through the LPA, wherein the response message includes the eUICC challenge.  Park discloses further comprising: receiving a request for an eUICC challenge from the profile download server (i.e., at operation 625, as a response to operation 621, the SM-DP+ 601 may send SM-DP+ signing certificate (CERT.DP.ECDSA), DP challenge; see paragraphs [0215] and [0222]) through a local profile assistant (LPA) (see paragraph [0215]); and sending a response message to the profile download server through the LPA, wherein the response message includes the eUICC challenge (i.e., The SM-DP+ 601 generates the encryption key by combining the one-time private key of the SM-DP+ and the one-time private key of the eUICC [0234] The eUICC 605 generates the encryption key by combining the one-time private key of the eUICC and the one-time public key of the SM-DP+; see paragraph [0232]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Park’s invention with Suh’s invention to enable a terminal to download a profile in real time so as to establish communication connectivity in a communication system (see paragraph [0005] of Park). 
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645         
September 28, 2022